DETAILED ACTION
This non-final office action is in response to claims 1-20, filed on 09/08/2020, for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 09/08/2020, are acknowledged by the examiner. 

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 05/17/2022 has been considered by the examiner.

Drawings
The drawings filed on 09/08/2020 have been accepted.

Claim Objections
Claim 3 and 10 are objected because of following minor informality: 
In line 5 of claim 3, examiner suggests to replace “a elliptic” with - - an elliptic - -.
In line 3 of claim 10, examiner suggests to replace “a the set of “ with - - the set of - -.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin. Unlocking Digital Crypto-Currencies”, O'Reilly Media, April 2014, hereinafter Anto) in view of Campagna et al. (US20180183592, hereinafter Cam). 
Regarding claim 1, 14 and 15, Anto teaches a computer-implemented method comprising: generating a digest of an accumulation tree (Anto: generating hash for each transaction, which forms the leaves of the merkle tree; Page 170); generating a record for insertion into a distributed data structure (Anto: building a bitcoin transaction with input and outputs using a wallet application; Page 22 and 25), the record containing authorization information that is based at least in part on the digest (Anto: transaction outputs consist a locking script which define the conditions needed to spent the output, such as pay-to-publickey-hash; Page 116, 124, 128); and causing the record to be inserted into the distributed data structure (Anto: new transactions are added to a temporary pool and will be mined by miner, then will be added to the bitcoin network; Page 28). 
Yet, Anto does not teach each element of the accumulation tree representing a computer system in a set of computer systems.
However, in the same field of endeavor, Cam teaches each element of the accumulation tree representing a computer system in a set of computer systems (Cam: the organization signature authority delegates signature authority to a number of subordinate authorities, marketing, operation and accounting, wherein each subordinate authority is a service running on a computer system; the organization public key is generated by creating a hash tree from the public keys of the subordinate organizational entities; Fig. 1; Para. 0031-0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Anto to include each element of the accumulation tree representing a computer system in a set of computer systems as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to form a rollup organization hash tree as suggested by Cam (Cam: Para. 0011). 
Regarding claim 2, 16 and 19, combination of Anto and Cam teaches the method claimed in claim 1. In addition, Anto further teaches wherein: the record includes a locking script; and the authorization information identifies a hash (Anto: transaction outputs consist a locking script which defines the conditions needed to spent the output, such as pay-to-publickey-hash; Page 116, 124, 128). 
In addition, Cam further teaches the hash of a local digest of the accumulation tree (Cam: level-0 hash is generated from the public keys and level-1 hash are generated based on level-0 hashes; Fig. 15, Para. 0081; 0082; 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the hash of a local digest of the accumulation tree as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to form a rollup organization hash tree as suggested by Cam (Cam: Para. 0011).
Regarding claim 3, 17 and 20, combination of Anto and Cam teaches the method claimed in claim 2. In addition, Anto further teaches wherein: the record includes an unlocking script; and the authorization information identifies a number derived from the local digest represented by a point on a elliptic curve (Anto: transaction outputs consist a locking script which define the conditions needed to spend the output; output is locked by a P2PKH script with a public key hash, Page 116, 124, 128; public key is a point on the elliptic curve, Page 74).
Regarding claim 4 and 18, combination of Anto and Cam teaches the method claimed in claim 1. In addition, Anto further teaches wherein: the record includes an unlocking script; and the authorization information identifies a number derived from a digest represented by a point on an elliptic curve (Anto: transaction outputs consist a locking script which define the conditions needed to spend the output; output is locked by a P2PKH script with a public key hash, Page 116, 124, 128; public key is a point on the elliptic curve, Page 74).
In addition, Cam teaches the global digest (Cam; Fig. 15, Para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the global digest as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to form a rollup organization hash tree as suggested by Cam (Cam: Para. 0011).
Regarding claim 5, combination of Anto and Cam teaches the method claimed in claim 1. In addition, Cam further teaches wherein a structure of the accumulation tree is determined based at least in part on an organizational structure associated with the set of computer systems (Cam: Fig. 1, Para. 0031-0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a structure of the accumulation tree is determined based at least in part on an organizational structure associated with the set of computer systems as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to form a rollup organization hash tree as suggested by Cam (Cam: Para. 0011).
Regarding claim 6, combination of Anto and Cam teaches the method claimed in claim 1. In addition, Cam further teaches wherein: a set of tree parameters are negotiated amongst the set of computer systems, the set of tree parameters including a tree depth and a number of child nodes per intermediate node; and the accumulation tree is constructed in accordance with the set of tree parameters (Cam: Para. 0024, 0025, 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein: a set of tree parameters are negotiated amongst the set of computer systems, the set of tree parameters including a tree depth and a number of child nodes per intermediate node; and the accumulation tree is constructed in accordance with the set of tree parameters as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to form a rollup organization hash tree as suggested by Cam (Cam: Para. 0011).
Regarding claim 13, combination of Anto and Cam teaches the method claimed in claim 1. In addition, Anto further teaches wherein: the distributed data structure is a blockchain; and the record is a Bitcoin transaction record (Anto: Page 22, Page 25)
Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Cam, and further in view of Jain et al. (US20170019382, hereinafter Jain). 
Regarding claim 7,  combination of Anto and Cam teaches the method claimed in claim 1.
Yet, the combination does not teach wherein the set of computer systems share information with each other that allows each computer system to reconstruct a common secret and a global digest of the accumulation tree
However, in the same field of endeavor, Jain teaches wherein the set of computer systems share information with each other that allows each computer system to reconstruct a common secret and a global digest of the accumulation tree (Jain: Para. 0069; 0071-0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the set of computer systems share information with each other that allows each computer system to reconstruct a common secret and a global digest of the accumulation tree as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification in order to generate shared key using an accumulation tree as suggested by Jain (Jain: Para. 0068). 
Regarding claim 8, combination of Anto and Cam teaches the method claimed in claim 1.  
Yet, the combination does not teach wherein: a subset of the set of computer systems share information of the subset with other members of the subset so that members of the subset are able to determine a local digest for the subset; and computer systems that are in the set of computer systems and not in the subset are not provided with the shared information and are unable to determine the local digest.
However, in the same field of endeavor, Jain teaches wherein: a subset of the set of computer systems share information of the subset with other members of the subset so that members of the subset are able to determine a local digest for the subset; and computer systems that are in the set of computer systems and not in the subset are not provided with the shared information and are unable to determine the local digest (Jain: shared key is shared inside subset (between A and B), not shared with node C or D or any other nodes; shared key of node 3 is generated based on lower level key as input to one-way function with index counter; shared key of node 3 is not generated based on node C or D or other nodes; Fig. 6, Fig. 8; Para. 0069-0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein: a subset of the set of computer systems share information of the subset with other members of the subset so that members of the subset are able to determine a local digest for the subset; and computer systems that are in the set of computer systems and not in the subset are not provided with the shared information and are unable to determine the local digest as disclosed by Jain.  One of ordinary skill in the art would have been motivated to make this modification in order to generate shared key using an accumulation tree as suggested by Jain (Jain: Para. 0068).
Regarding claim 11,  combination of Anto and Cam teaches the method claimed in claim 1. IN addition, Cam further teaches wherein: membership in set of computer systems is determined by via an authoritative computer system (Cam: Para. 0028—0029). 
Yet, the combination does not teach the authoritative computer system establishes, amongst the set of computer systems, a shared set of parameters associated with the accumulation tree
However, in the same field of endeavor, Jain teaches the authoritative computer system establishes, amongst the set of computer systems, a shared set of parameters associated with the accumulation tree (Jain: Fig. 6; Fig. 8; Fig. 0069-0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the authoritative computer system establishes, amongst the set of computer systems, a shared set of parameters associated with the accumulation tree as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification in order to generate shared key using an accumulation tree as suggested by Jain (Jain: Para. 0068).
Regarding claim 12, combination of Anto and Cam teaches the method claimed in claim 1.  
Yet, the combination does not teach wherein each computer system in the set of computer systems shares a hash of a credential of the computer system with other members of the set so that each member of the set is able to determine a global digest of the accumulation tree.
However, in the same field of endeavor, Jain teaches wherein each computer system in the set of computer systems shares a hash of a credential of the computer system with other members of the set so that each member of the set is able to determine a global digest of the accumulation tree (Jain: Para. 0072). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein each computer system in the set of computer systems shares a hash of a credential of the computer system with other members of the set so that each member of the set is able to determine a global digest of the accumulation tree as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification in order to generate shared key using an accumulation tree as suggested by Jain (Jain: Para. 0068).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Cam and Jain, and further in view of Sudia (US20050114666). 
Regarding claim 9,  combination of Anto, Cam and Jain teaches the method claimed in claim 8.
Yet, the combination does not explicitly teach wherein the computer systems that are in the set of computer systems and not in the subset are provided with a hash of a local digest of a parent node of the subset of the set of computer systems.
However, in the same field of endeavor, Sudia teaches wherein the computer systems that are in the set of computer systems and not in the subset are provided with a hash of a local digest of a parent node of the subset of the set of computer systems (Sudia: Fig. 7; Fig. 8; Hash-34 is provided as extended item-1’s signature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the computer systems that are in the set of computer systems and not in the subset are provided with a hash of a local digest of a parent node of the subset of the set of computer systems as disclosed by Sudia. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate using hash tree as suggested by Sudia (Sudia: abstract). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anto in view of Cam, and further in view of Sudia (US20050114666). 
Regarding claim 10,  combination of Anto and Cam teaches the method claimed in claim 1.
Yet, the combination does not teach generating a witness that, in combination with the digest, proves membership in the set of computer systems.
However, in the same field of endeavor, Sudia teaches generating a witness that, in combination with the digest, proves membership in the set of computer systems (Sudia: Para. 0218-0219; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include generating a witness that, in combination with the digest, proves membership in the set of computer systems as disclosed by Sudia. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate using hash tree as suggested by Sudia (Sudia: abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pulsifer (US20180331832): Merkle tree and path; Fig. 6
Rho (US20130238522): multi-level membership management with tree structure; Fig. 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438